DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 2/17/2022 is acknowledged.   The claims 18-20 are withdrawn consideration as being drawn to a non-elected invention.   
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 11/7/2019.  The drawings are objected for the following reason: 
(a)	The Figures 1, 2A and 2B comprise of numerical labels directed to specific structure of the drawing depicted therein that are not clearly described in the corresponding Figure or in the Brief Description of the Drawings at para. [0008] –[0010].    (b)	The Figure 4 is objected because it comprise of nucleotide sequences that are  not properly identified by a sequence identifier {SEQ ID NO:} as supported by the raw sequence listing and CRF in the drawing or in the Brief Description of the Drawing at para. [0012].    
SEQ ID NO:} as supported by the raw sequence listing and CRF in the drawing or in the Brief Description of the Drawing at para. [0015].
(d)	The Figure 8 is objected because it comprise of nucleotide sequences that are  not properly identified by a sequence identifier {SEQ ID NO:} as supported by the raw sequence listing and CRF in the drawing or in the Brief Description of the Drawing at para. [0016].
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

5.	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
6.	The disclosure is objected to because of the following informalities: 
(a)	The use of the term “pCDFDuet” at para. [0033], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
s:” to ---SEQ ID NOS:---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2-7, 12-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 2-4, 7 and 12-14 are indefinite in that they comprise of improper Markush grouping because the  alternatives defined by the Markush grouping do not share both a single structural similarity and a common use because the claims are directed to structurally and functionally distinct enzymes, different genus of bacteria and distinct lysins. The specification teaches at pages 5 and 6 in the Table 1, the different functionality of the different lysins, the different enzymes which target different structurally and functionally distinct bacteria.  The Table 1 supports that the limitations recited  therein do not share both a single structural similarity and common use.  Thus, the metes and bounds of the limitations in the claims are unclear.  It is suggested inserting into the claims, the limitation ---selected from the group consisting of--- to distinguish the alternatives.


Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or alternatively 35 U.S.C. 102(a)(2) as being anticipated by Beissinger et al (US 2010/0092968, citation made of record on IDS filed 11/7/2019).

	Regarding claim 2, Beissinger discloses the complex according to claim 1, and further discloses wherein the lysin-derived cell wall binding domain is derived from a cell wall binding domain from an endolysin, autolysin, or bacteriocin (Para. [0082)), and is configured to bind a cell-wall of a target bacterial pathogen (where a polypeptide comprises an enzymatically non-active cell wall binding domain of an endolysin, or other cell wall lysing enzyme, and no further domains of an endolysin or other cell wall lysing enzyme, particularly no complete enzymatic active domain of an endolysin, Para. {0084)).
	Regarding claim 3, Beissinger discloses the complex according to claim 1, and further discloses wherein the lysin-derived cell wall binding domain is configured to Staphylococcus, Bacillus, Listeria, Streptococcus, Lactobacillus, Enterococcus, Salmonella, Escherichia, or Clostridia (Para. [0002}, (0057), (0115), [0133], (0151).
	Regarding claim 4, Beissinger discloses the complex according to claim 1, and further discloses wherein the lysin-derived cell wall binding domain is derived from lysostaphin, Ply500, Cpl-1, plyG, or PlyC (Para. (0115).
	Regarding claim 5, Beissinger discloses the complex according to claim 1, and further discloses wherein the signal for detection is an enzymatic activity of the detection domain, fluorescent signal, a light signal, or combinations thereof (detection of the bacterial cell! wall and their components via antibodies, FTIR, ELISA, A511-luxA, Para. (0114)).
	Regarding claim 6, Beissinger discloses the complex according to claim 1, and further discloses wherein the detection domain includes an enzyme, fluorescent material, or DNA (detection of the bacterial cell wall and their components via antibodies, FTIR, ELISA, A511-luxA, Para. (0114); via PCR, NASBA, Para. [0114]).
	Regarding claim 7, Beissinger discloses the complex according to claim 6, and further discloses wherein the enzyme is a peroxidase (Para. [0243]) or luciferase (A511-luxA, Para. [0114)).
	Regarding claim 8, Beissinger discloses the complex according to claim 6, and further discloses wherein the DNA includes a DNA amplicon and is configured for use in a polymerase chain reaction process (via PGR, Para. [0114)).
 	Regarding claim 9, Beissinger discloses the complex according to claim 1, and further discloses wherein at least one of the lysin-derived cell wall binding domain and 
	Regarding claim 10, Beissinger discloses the complex according to claim 9, and further discloses wherein the linker is an avidin linker (where Bacillus cereus bacteria were bound using CBDs via JS-tags to streptavidin-magnetic beads, Para. [0040]; where streptavidin beads were added to the samples, were rolling incubated, and were then separated in a magnetic separator, Para. [0229]).
	Regarding claim 11, Beissinger discloses a bacterial pathogen detection kit (Para. [0164]) comprising: a surface including an avidin layer (a carrier supplied with a biotin binding substance, such as streptavidin or avidin as functional groups, Para. [0164]; magnetic particles supplied with streptavidin or avidin, Para. [0086]; where a carrier is supplied with a biotin-binding substance, for example streptavidin, avidin, and biotin-binding variants thereof, Para. [0108)]); a first biotinylated lysin-derived cell wall binding domain complexed with the avidin layer to substantially immobilize the first biotinylated lysin-derived cell wall binding domain with respect to the surface (where cell-wall binding domains {viz. CBDs} are immobilized on suitable Surfaces via biotin as specific coupling agent, e.g. via magnetic particles supplied with streptavidin or avidin, Para. [0086]; where a cell wall binding domain of an endolysin exhibits the capability to specifically bind gram-positive bacteria, Para. [0097]; where a biotinylated polypeptide-bacteria-complex is immobilized on a biotin-binding-carrier, Para. [0106]; with biotinylation of the lysin by a 
	Regarding claim 12, Beissinger discloses the kit according to claim 11, and further discloses wherein the first and second lysin-derived cell wall binding domains are derived from a cell wall binding domain from an endolysin, autolysin, or bacteriocin (Para. {0082]), and are configured to bind a cell wall of a first target bacterial pathogen (where a polypeptide comprises an enzymatically non-active cell wall binding domain of an endolysin, or other cell wall lysing enzyme, and no further domains of an endolysin or other cell wall lysing enzyme, particularly no complete enzymatic active domain of an endolysin, Para. [0084)]).
	Regarding claim 13, Beissinger discloses the kit according to claim 12, and further discloses wherein the lysin-derived cell wall binding domain is configured to selectively Staphylococcus, Bacillus, Listeria, Streptococcus, Lactobacillus, Enterococcus, Salmonella, Escherichia, or Clostridia (Para. [0002], [0057], [0115], [0133], [(0151]).
	Regarding claim 14, Beissinger discloses the kit according to claim 12, and further discloses wherein the lysin-derived cell wall binding domain is derived from lysostaphin, Ply500, Cpl-1, plyG, or PlyC (Para. [0115]).
	Regarding claim 15, Beissinger discloses the kit according to claim 11, and further discloses a third biotinylated lysin-derived cell wall binding domain complexed with the avidin layer (magnetic particles supplied with streptavidin or avidin, Para. [0086]; where recovered cells bound to the magnetic beads, Para. [0057]; where Fig. 15b depicts the binding of JS-tag-GFP-CBD3626 to magnetic particles, Para. [0063]); and a second bacterial pathogen detection complex (comprising another specific CBD coupled to a marker, Para. [0114]) including a fourth biotinylated lysin-derived cell wall binding domain (where cell-wall binding domains {viz. CBDs} are immobilized on suitable surfaces via biotin as specific coupling agent, e.g. via magnetic particles supplied with streptavidin or avidin, Para. (0086); where a cell wall binding domain of an endolysin exhibits the capability to specifically bind gram-positive bacteria, Para. [0097]; where a biotinylated polypeptide-bacteria-complex is immobilized on a biotin-binding-carrier, Para. [0106]; with biotinylation of the lysin by a biotin ligase, Para. [0149]), wherein the third and fourth biotinylated lysin-derived cell wall binding domain are configured to bind a cell wall of a
second target bacterial pathogen (it has been shown that besides enterococci, also streptococci and staphylococci are bound, Para. [0250)).

	Regarding claim 17, Beissinger discloses the kit according to claim 11, and further discloses wherein the avidin linker is an avidin, or streptavidin (magnetic particles supplied with streptavidin or avidin, Para. [0086]). Thus, Beissinger meets the limitations of the claims recited above.
Prior art
12.	Fischettie et al (US 20180353575) teach a composition and articles of manufacturer of useful for the detection of gam-positive bacteria, the composition comprising Clostridium difficile derived bacteriophage lysins, particularly PlyCD truncations (see entire document).
Conclusion
13.	No clams are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637